DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-16, 18-27 and 29-33 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art teaches “reading data corresponding to second physical program unit in first erase unit and determining the data read from the second physical program unit in the first physical erase unit and identify second physical program unit in the first erase unit as being written with data (Cheng 20140331107)”  but, in combination with the overall claimed limitations interpreted in light of the specification, does not anticipate or make obvious the claimed features of:
A data accessing method, a memory control circuit, or a memory storage device comprising: receiving a reading command from a host system, wherein the reading command instructs to read a first logical address, the first logical address is mapped to a first physical programming unit, and the first physical programming unit corresponds to a first physical erasing unit; generating a first data after the reading command is received, and the first data is written to a second physical programming unit comprised in the first physical erasing unit; and reading a second data stored in the first physical programming unit after the first data is written, so as to respond to the reading command, wherein the first physical erasing unit comprises a plurality of the second physical programming unit, and a data length of the first data satisfies a data length corresponding to the plurality of second physical programming units, wherein each of the plurality of second physical programming units is a physical programming unit with no written data in the first physical erasing unit
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted,
USPTO

Dated:   July 30, 2022                                                By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246